—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of assault in the first degree (Penal Law § 120.10 [1]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]). Contrary to defendant’s contention, the conviction is supported by. legally sufficient evidence (see, People v Bleakley, 69 NY2d 490, 495). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), establishes that defendant acted with the intent to commit the crimes of *933which he was convicted. In addition, we conclude that the verdict is not against the weight of the evidence (see, People v Bleakley, supra, at 495). Finally, County Court properly admitted photographs depicting the victim’s injuries (see, People v Stevens, 76 NY2d 833, 836), and the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Assault, 1st Degree.) Present — Green, J. P., Scudder, Kehoe, Gorski and Lawton, JJ.